NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4011-16T3
JAMILA M. PERRY and
MICHAEL CHERRY, her spouse,

                Plaintiff-Appellant,

v.

LONGINA PEREZ,

          Defendant-Respondent.
________________________________

                Argued September 17, 2018 – Decided September 25, 2018

                Before Judges Haas, Sumners and Mitterhoff.

                On appeal from Superior Court of New Jersey, Law
                Division, Bergen County, Docket No. L-5151-13.

                Lisa A. Lehrer argued the cause for appellant (Davis,
                Saperstein & Salomon, PC, attorneys; Lisa A. Lehrer,
                on the brief).

                Thomas A. Morrone argued the cause for respondent
                (Chasan Lamparello Mallon & Cappuzzo, PC,
                attorneys; Thomas A. Morrone, of counsel and on the
                brief; Richard W. Fogarty, on the brief).

PER CURIAM
      In this personal injury case, plaintiff Jamila Perry appeals from a judgment

of no cause of action entered against her, and in favor of defendant Longina

Perez, following a jury trial.      Plaintiff also challenges the trial judge's

subsequent denial of her motion for a new trial and additur. We affirm.

      On August 26, 2011, plaintiff and defendant were involved in a motor

vehicle accident that took place in a parking lot. Plaintiff was sitting in the

driver's seat of her mother's parked car when defendant pulled into the space to

the left of her. As defendant did so, the passenger side of her car scraped against

the driver's side of plaintiff's vehicle. Plaintiff admitted her "body did not come

into contact with anything inside of the car", and that her "car was not pushed

into anything or pushed out of the parking space[.]" She admitted telling Officer

Michael Wilson, who came to investigate the incident, that she was not injured

and did not need an ambulance.

      Defendant testified that the parking lot was crowded, and she was looking

for an open spot while driving very slowly. As she was pulling into the space

next to plaintiff's car, her foot was not on the gas pedal. After she parked,

defendant heard plaintiff yelling out of her open window and realized she must

have touched plaintiff's car. Defendant stated that she did not feel any impact




                                                                           A-4011-16T3
                                        2
at all between the vehicles. There was no damage to defendant's car, and there

was only a white line of paint from defendant's car on plaintiff's vehicle.

      Officer Wilson reported to the scene, interviewed plaintiff and defendant,

and prepared a written report. At trial, Officer Wilson noted the parties' similar

accounts that the accident happened when defendant attempted to park and her

car made contact with the driver's side of plaintiff's vehicle.         Judge Gregg

Padovano, who presided at the trial, overruled plaintiff's objection that this

testimony was an improper expert opinion. Officer Wilson confirmed that

neither party reported any injuries and, therefore, an ambulance was not

summoned. Both plaintiff and defendant drove their vehicles from the scene.

      Plaintiff later alleged that, as a result of the accident, she sustained injuries

to her neck, shoulder, and back, and had to undergo surgery, multiple injections,

physical therapy treatments, chiropractic treatment, acupuncture, and continuing

pain management treatment. However, she conceded that she had been involved

in a prior motor vehicle accident in 2009, where a car attempting to parallel park

in front of her backed into her vehicle, resulting in serious injuries to her head,

neck, and back.     Specifically, plaintiff alleged that she sustained "chronic

back/neck pain, herniated disc, bulging discs" in the 2009 accident. She was

still being treated for those injuries at the time of the 2011 accident.


                                                                               A-4011-16T3
                                          3
      As for the 2011 accident, plaintiff testified she went to see her treating

chiropractor, Dr. Kenneth Ermann, shortly after the incident for her alleged

shoulder complaints, and then did not visit him again until approximately sixteen

months after the accident. Although Judge Padovano did not permit plaintiff to

allege at trial that she did not go to the doctor because of problems with the cost

of obtaining insurance or with her carrier approving certain medical procedures,

plaintiff was able to explain that any gaps in treatment following the 2011

accident were due to taking on a new job, her pregnancies and the loss of

pregnancies, and child care issues.

      During her testimony, plaintiff's attorney showed her a number of color

photographs taken of her car after the accident. Plaintiff alleged that although

the photographs showed some of the damage sustained in the accident, they did

not fully depict the damage because of a "glare" on the photographs. On cross -

examination, defense counsel produced black and white versions of the same

photographs, which had been shown to plaintiff at her deposition.           At the

deposition, plaintiff had authenticated some of these photographs as depicting

what the car looked like following the accident. However, plaintiff was now

unable to do so.




                                                                           A-4011-16T3
                                        4
      Following her testimony, Judge Padovano and the attorneys reviewed the

photographs against plaintiff's prior admissions at the deposition. The judge

then admitted the photographs plaintiff had authenticated at the deposition.

      At trial, plaintiff presented the video testimony of two medical experts,

Dr. Arthur Rothman and Dr. Michael Meese. She has not provided us with a

transcript of that testimony, but there is no dispute that both experts opined that

plaintiff suffered injuries as the result of the 2011 accident.

      Dr. Ermann also testified on plaintiff's behalf as her treating chiropractor.

Judge Padovano denied plaintiff's request to permit Dr. Ermann to testify as an

expert on the issues of causation and permanency because she failed to provide

the defense with an expert report from Dr. Ermann prior to trial. Neverth eless,

Dr. Ermann was allowed to testify that plaintiff suffered injuries to her shoulder

in the 2011 accident that were different from those she sustained in 2009.

      Defendant called two experts at trial, Aman Gupta, Ph.D. and Dr. Alan

Miller. Dr. Gupta was qualified without objection as an expert in the field of

biomechanics.1 In a written report prepared prior to trial, Dr. Gupta opined that


1
  As our Supreme Court noted in Hisenaj v. Kuehner, 194 N.J. 6, 13 n.5 (2008),
"biomechanics at its simplest form is mechanics applied to biology." (citation
and internal quotation marks omitted). "Mechanics focuses on forces, motions,
and strengths or materials[.]" Ibid. (citation omitted). "When an outside force


                                                                           A-4011-16T3
                                         5
"[t]he only rationale for any of [plaintiff's] alleged injuries would be that she

was suffering from some form of pre-existing injury."             However, plaintiff

successfully moved to bar Dr. Gupta from presenting this conclusion at trial.

      Thus, Dr. Gupta's trial testimony was limited to his opinion that "there

was no force that was transferred from [plaintiff's] vehicle to her shoulder" as

the result of defendant's car scraping against the side of plaintiff's vehicle. Prior

to formulating this opinion, Dr. Gupta explained that he reviewed the police

accident report, photographs of the two vehicles, plaintiff's and defendant's

deposition testimony, and some of plaintiff's medical records. Critically, Dr.

Gupta observed that plaintiff admitted "that none of her body parts came in

contact with [the] interiors of [her] vehicle. So her left shoulder didn't come in

contact with the interiors of the vehicle, so there was no force transfer from

[defendant's] vehicle to [plaintiff's] vehicle to [plaintiff's] shoulder."

      Dr. Gupta further explained that the driver's side door of plaintiff's car

"has no energy absorbing materials, so even a minor force would cause a dent

in there, but this force was less than that, that it didn't even cause that[.]" Putting




acts upon a living being, the biomechanical engineer applies concepts of
mechanics to explain the physiological effects of that force upon a living being,
and specifically how that force likely would affect the normal functions of [that
being] or [its] organs." Ibid. (alteration in original) (citation omitted).
                                                                               A-4011-16T3
                                          6
it another way, Dr. Gupta testified there was "no deformation of the . . . sheet

metal of the [plaintiff's] door. There was . . . only minor paint transfer or scuff

marks, but there was no actual deformation of the driver's door." Dr. Gupta also

stated "[t]here was no perpendicular [component] of the force. The force that

was imparted from [defendant's] vehicle to [plaintiff's] vehicle, . . . was

longitudinal[;]" occurred only along the door; and applied no force upon

plaintiff while she sat in the car.

      Dr. Miller, who was accepted without objection as an expert in the field

of orthopedic surgery, testified that he reviewed the relevant medical records

and examined plaintiff in connection with this matter approximately two and a

half years after the 2011 accident. He provided his initial diagnosis of plaintiff

following this examination, which was that her cervical and lumbar spine sprains

and injuries had "objectively resolved."      Dr. Miller subsequently reviewed

additional records provided by plaintiff, and his opinions remained unchanged.

Further, Dr. Miller reviewed plaintiff's medical records regarding her 2009

accident and concluded that prior to the 2011 accident, plaintiff already had

preexisting injuries to the cervical and lumbar spine.

      Dr. Miller also testified regarding his review of plaintiff's left shoulder

MRI films following the 2011 accident. Based on his review, he concluded that


                                                                           A-4011-16T3
                                        7
there was a preexisting injury to plaintiff's neck, back, and left shoulder.

Although he testified that he did not review plaintiff's MRI films from the prior

2009 accident, Dr. Miller explained that he reviewed Dr. Meese's report and

there was nothing significantly different between the findings on the MRI films.

Finally, Dr. Miller testified that he reexamined plaintiff in August 2016 , and

concluded that she sustained no permanent injury as a result of the August 2011

accident.

      After the completion of testimony, plaintiff attempted to introduce a

police accident report concerning the 2009 accident, and hospital records

concerning treatment plaintiff received following that accident.        Because

plaintiff did not have any witnesses available to authenticate these documents,

Judge Padovano granted defendant's request to bar them from evidence.

      Following its deliberations, the seven-member jury unanimously

concluded that plaintiff failed to prove by a preponderance of the evidence that

she sustained an injury proximately caused by the August 26, 2011 accident.

Judge Padovano subsequently denied plaintiff's motions for a new trial and for

additur. This appeal followed.

      On appeal, plaintiff raises the following arguments:




                                                                         A-4011-16T3
                                       8
POINT I

PLAINTIFF WAS BARRED FROM ALLOWING
HER TREATING DOCTOR TO TESTIFY ON
CAUSATION AND DISABILITY.

POINT II

DEFENDANT'S EXPERT DR. AMAN GUPTA WAS
ALLOWED TO TESTIFY DESPITE OFFERING NET
OPINIONS.

A.   THE REPORT OF AMAN GUPTA IDENTIFIES
     NO GENERALLY ACCEPTED SCIENTIFIC
     STUDIES    OR    PEER     REVIEWED
     LITERATURE UPON WHICH HE HAS BASED
     HIS ANALYSES AND CONCLUSIONS IN
     THIS MATTER.

B.   THE OPINIONS EXPRESSED BY MR. GUPTA
     ARE BARE CONCLUSIONS WHICH ARE
     NOT    SUPPORTED    BY    AVAILABLE
     OBJECTIVE    EVIDENCE    AND    ARE
     THEREFORE "NET" OPINIONS.

C.   THE COURT SHOULD HAVE BARRED THE
     DEFENSE COUNSEL FROM ARGUING,
     EITHER DIRECTLY OR BY IMPLICATION,
     THAT THE SUBJECT ACCIDENT WAS NOT
     SIGNIFICANT     ENOUGH    TO    CAUSE
     PLAINTIFF'S INJURIES AS COURTS OF THIS
     STATE HAVE EXPRESSLY REJECTED THE
     THEORIES       OF      DAMAGE-INJURY
     CORRELATION AS EXPRESSED IN THE
     BIOMEDICAL/BIOMECHANICAL FIELDS.




                                              A-4011-16T3
                     9
POINT III

DEFENDANT OFFERED EVIDENCE THAT
PLAINTIFF WAS INVOLVED IN A PRIOR
LAWSUIT CONTRARY TO THE NEW JERSEY
SUPREME COURT [SIC].

POINT IV

PLAINTIFF WAS IMPROPERLY BARRED FROM
ALLOWING EVIDENCE REGARDING THAT HER
DELAY IN MEDICAL TREATMENT WAS DUE TO
[ISSUES] WITH INSURANCE APPROVALS.

POINT V

DEFENDANT WAS IMPROPERLY ALLOWED TO
TESTIFY ABOUT THE ACCIDENT AND INJURIES.

POINT VI

THE COURT UNILATERALLY MOVED PHOTOS
INTO EVIDENCE THAT WERE NOT PROPERLY
AUTHENTICATED.

POINT VII

THE COURT BARRED PLAINTIFF FROM
INTRODUCING CERTIFIED POLICE REPORT
FROM A PRIOR ACTION AS A BUSINESS
RECORD.

POINT VIII

PLAINTIFF   WAS     PROHIBITED    FROM
INTRODUCING CERTIFIED HOSPITAL RECORDS.



                                           A-4011-16T3
                  10
            POINT IX

            DEFENDANT WAS IMPROPERLY ALLOWED TO
            INTRODUCE OPINION TESTIMONY AS TO THE
            CAUSE OF THE ACCIDENT FROM THE
            RESPONDING POLICE OFFICER WHO DID NOT
            WITNESS SAME.

            POINT X

            DEFENDANT WAS IMPROPERLY ALLOWED TO
            ADMIT TESTIMONY OF THEIR EXPERT DR.
            MILLER ON MRI FINDINGS.

            POINT XI

            THE TRIAL COURT IMPROPERLY DENIED
            PLAINTIFF'S MOTION FOR A NEW TRIAL.

            POINT XII

            THE TRIAL COURT IMPROPERLY DENIED
            PLAINTIFF'S APPLICATION FOR ADDITUR.

      With regard to plaintiff's contentions concerning Judge Padovano's

evidentiary rulings in Points I, II, and IV through X, our standard of review is

well settled. "When a trial court admits or excludes evidence, its determination

is 'entitled to deference absent a showing of an abuse of discretion, i.e., [that]

there has been a clear error of judgment.'" Griffin v. City of E. Orange, 225 N.J.

400, 413 (2016) (alteration in original) (quoting State v. Brown, 170 N.J. 138,

147 (2001)). "Thus, we will reverse an evidentiary ruling only if it 'was so wide


                                                                          A-4011-16T3
                                       11
[of] the mark that a manifest denial of justice resulted.'" Ibid. (quoting Green v.

N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)).

      A determination on the admissibility of expert evidence is likewise

committed to the sound discretion of the trial court. Townsend v. Pierre, 221

N.J. 36, 52 (2015) (citing State v. Berry, 140 N.J. 280, 293 (1995)). A trial

court's grant or denial of a motion to preclude expert testimony is entitled to

deference on appellate review. Ibid. As instructed by the Supreme Court, "we

apply [a] deferential approach to a trial court's decision to admit expert

testimony, reviewing it against an abuse of discretion standard." Id. at 53.

      Turning to plaintiff's argument in Point III that Judge Padovano should

have declared a mistrial, we note that mistrials should only be granted "with the

greatest caution, under urgent circumstances, and for very plain and obvious

causes."    State v. Loyal, 164 N.J. 418, 436 (2000) (citation omitted).

Accordingly, trial courts should exercise their discretion to grant a mistrial "with

great reluctance, and only in cases of clear injustice. . . . Neither trial nor

appellate courts may grant a new trial unless it clearly appears there was a

miscarriage of justice." Boryszewski v. Burke, 380 N.J. Super. 361, 391 (App.

Div. 2005). Accordingly, we defer to a judge's decision not to declare a mistrial

absent an abuse of discretion. Ibid.


                                                                            A-4011-16T3
                                        12
      In addressing the arguments raised in Points XI and XII, we recognize the

fundamental principle that jury trials are a bedrock part of our system of civil

justice and that the factfinding functions of a jury deserve a high degree of

respect and judicial deference. See, e.g., Caldwell v. Haynes, 136 N.J. 422, 432

(1994). In terms of its assessment of the relative strength of the proofs, a jury

verdict is "impregnable unless so distorted and wrong, in the objective and

articulated view of a judge, as to manifest with utmost certainty a plain

miscarriage of justice." Doe v. Arts, 360 N.J. Super. 492, 502-03 (App. Div.

2003) (quoting Carrino v. Novotny, 78 N.J. 355, 360 (1979)).

      Rule 4:49-1(a) provides that a trial judge shall grant a new trial if, "having

given due regard to the opportunity of the jury to pass upon the credibility of the

witnesses, it clearly and convincingly appears that there was a miscarriage of

justice under the law." Jury verdicts are thus "entitled to considerable deference

and 'should not be overthrown except upon the basis of a carefully reasoned and

factually supported (and articulated) determination, after canvassing the record

and weighing the evidence, that the continued viability of the judgment would

constitute a manifest denial of justice.'" Risko v. Thompson Muller Auto. Grp.,

Inc., 206 N.J. 506, 521 (2011) (quoting Baxter v. Fairmont Food Co., 74 N.J.

588, 597-98 (1977)); see also Boryszewski, 380 N.J. Super. at 391 (noting that


                                                                            A-4011-16T3
                                       13
"[j]ury verdicts should be set aside in favor of new trials only with great

reluctance, and only in cases of clear injustice").

      In reviewing a trial judge's decision on a motion for a new trial, we view

the evidence in a light most favorable to the party opposing the new trial motion.

Caldwell, 136 N.J. at 432. Moreover, we give substantial deference to the trial

judge, who observed the same witnesses as the jurors, and who developed a "feel

of the case." See, e.g., Carrino, 78 N.J. at 361; Baxter, 74 N.J. at 597-98; Dolson

v. Anastasia, 55 N.J. 2, 6 (1969).

      Having considered plaintiff's contentions in light of these principles, we

conclude that her arguments are without sufficient merit to warrant extensive

discussion in a written opinion.      R. 2:11-3(e)(1)(E).   We therefore affirm

substantially for the reasons stated by Judge Padovano in connection with each

of his rulings. We add the following comments.

      Contrary to plaintiff's argument in Point I, the judge properly concluded

that Dr. Ermann could not testify as an expert at trial by giving an opinion

concerning causation and permanency. As our Supreme Court made clear in

Delvecchio v. Township of Bridgewater, "Rules 4:17-4(a), (e) and 4:10-2(d)(1)

compel the service of reports by treating physicians who will testify at trial, in

the event that these reports are requested in discovery." 224 N.J. 559, 582


                                                                           A-4011-16T3
                                       14
(2016). The party proposing to use the treating physician as an expert must

provide a report even if the treating physician did not prepare one. Id. at 582

n.8. Thus, unless a treating physician's expert report is turned over in discovery,

the physician is barred from testifying as an expert. Id. at 579, 582; Stigliano

by Stigliano v. Connaught Lab., Inc., 140 N.J. 305, 314 (1995).

      Here, plaintiff failed to provide the defense with any report prepared by

Dr. Ermann in advance of calling him as a witness at trial. In light of this, Judge

Padovano did not abuse his discretion by barring the doctor from serving as an

expert on the issue of permanency. 2 Therefore, we reject plaintiff's argument on

this point.

      In Point II, plaintiff cites to our decision in Suanez v. Egeland, 353 N.J.

Super. 191 (App. Div. 2002), and argues that the judge erred by permitting Dr.

Gupta to testify that no force transferred from defendant's car through plaintiff's

car to plaintiff's shoulder during the parking lot incident in August 2011.

However, Suanez is readily distinguishable from the case at hand.

      In Suanez, the court concluded that the defendant failed to demonstrate

there was a reliable scientific foundation for expert testimony by a bio-



2
   However, the judge did permit the doctor to testify about his diagnosis and
treatment of plaintiff.
                                                                           A-4011-16T3
                                       15
mechanical engineer that "a low-impact automobile accident" cannot cause

someone to suffer a herniated disc." Id. at 194. Here, however, Judge Padovano

barred Dr. Gupta from opining that plaintiff's alleged injuries pre-existed the

August 2011 incident. Therefore, unlike the expert in Suanez, Dr. Gupta did not

render a medical opinion, and the testimony he provided was limited to his

determination that the force with which defendant's car struck plaintiff's vehicle

was not sufficiently strong to have been transferred through plaintiff's vehicle

to plaintiff's shoulder.

      As noted above, our Supreme Court has recognized that biomechanics

concerns the study of "forces, motions, and strengths of materials," which is

exactly what Dr. Gupta testified about at trial. Hisenaj, 194 N.J. at 13 n.5, 18-

23 (holding that based on the record developed, expert testimony on

biomechanics was reliable and permissible, and also distinguishing Suanez).

The Court's holding in Hisenaj, therefore, supports Judge Padovano's conclusion

that Dr. Gupta's testimony was sufficiently reliable to be admitted at trial.

Rubanick v. Witco Chem. Corp., 125 N.J. 421, 432 (1991) (observing that the

reliability of scientific evidence may be established by reference to persuasiv e

judicial decisions which acknowledge such general acceptance of the expert




                                                                          A-4011-16T3
                                       16
testimony). Indeed, Dr. Gupta's discussion of force and its effects was plainly

within the bailiwick of his professional field.

      Contrary to plaintiff's contention, Dr. Gupta grounded his opinion in the

facts and data he obtained by reviewing the parties' depositions, plaintiff's

medical records, and photographs of the two vehicles. Townsend, 221 N.J. at

55 (stating that an expert's testimony does not constitute a net opinion when the

expert is "able to identify the factual bases for [his or her] conclusions, explain

their methodology, and demonstrate that both the factual bases and the

methodology are reliable").

      Dr. Gupta also relied upon his expertise in the field of biomechanics to

determine that based on the parties' consistent description of the accident, and

the lack of any meaningful damage to either of their vehicles, any force caused

by defendant scraping against plaintiff's car did not transfer to plaintiff's

shoulder. Plaintiff did not challenge Dr. Gupta's qualifications at trial. In

addition, even if we could conclude that the judge erred by admitting this

testimony, any such error would have been harmless because there was ample

other evidence in the record, including plaintiff's admission that her body did

not come into contact with anything inside the car, to support the jury's

determination that the parking lot incident was not the proximate cause of


                                                                           A-4011-16T3
                                       17
plaintiff's alleged injury. Under these circumstances, the judge did not abuse

his discretion by permitting Dr. Gupta to testify at trial.

      Turning to Point III, Judge Padovano properly exercised his discretion by

denying plaintiff's motion for a mistrial after defense counsel made a brief

reference to plaintiff's prior litigation concerning the 2009 accident.      This

reference occurred during defense counsel's cross-examination of Dr. Ermann.

Plaintiff made an immediate objection, and the judge promptly gave a strong

curative instruction to the jury that it was to disregard the attorney's reference

to the prior lawsuit. The judge's curative instruction was swift and clear, and

we must presume the jurors obeyed it. State v. Ross, 218 N.J. 130, 152 (2014).

Therefore, a mistrial was not warranted.

      Contrary to plaintiff's argument in Point IV, we discern no abuse of

discretion in the judge's ruling barring plaintiff from claiming she did not seek

treatment after the 2011 incident due to issues with her insurance.        Judge

Padovano concluded that this proposed testimony would be confusing to the jury

and "too prejudicial to the defense" because there were numerous reasons why

plaintiff's PIP carrier may have disallowed coverage or denied some treatment.

Moreover, it appeared from her testimony that plaintiff's explanation fo r any

gaps in her treatment concerned her pregnancies following the 2011 accident,


                                                                          A-4011-16T3
                                        18
when her doctors advised her not to continue treatment, rather than problems

with insurance. Thus, plaintiff had the opportunity to fully address the issue.

      There was nothing untoward in defendant being permitted to testify as to

her version of the parking lot incident, her lack of injury, the fact that her air

bag did not deploy, and the absence of notable damage to either vehicle. Indeed,

defendant's testimony matched plaintiff's account in almost all respects.

Therefore, we reject plaintiff's contention in Point V that the judge should have

barred this testimony.

      The judge also properly admitted the black and white photographs of

plaintiff's car into evidence. Before doing so, the judge ensured that plaintiff

had authenticated these exhibits at her deposition. We perceive no reason to

disturb this reasoned determination and, therefore, plaintiff's argument in Point

VI fails.

      Turning to Points VII and VIII, Judge Padovano correctly barred plaintiff

from introducing a 2009 police report and hospital records concerning plaintiff's

treatment following that accident.      While these documents were allegedly

"certified," plaintiff did not present a witness to identify or authenti cate them.

      Contrary to plaintiff's contention in Point IX, Officer Wilson did not give

improper expert opinion as to the cause of the accident, namely, that defendant's


                                                                            A-4011-16T3
                                        19
car made contact with plaintiff's car as defendant was attempting to park.

Clearly, the officer was merely relating what each party told him happened that

day and, notably, neither party disagreed as to how the accident occurred.

      With regard to Point X, we also detect no abuse of discretion in the judge's

decision to permit Dr. Miller to testify concerning plaintiff's prior MRI films.

Dr. Miller did not testify as to conclusions reached by a non-testifying

radiologist, as was the case in James v. Ruiz, 440 N.J. Super. 45, 54-55 (App.

Div. 2015), upon which plaintiff relies. Here, Dr. Miller was remarking on the

conclusions reached by plaintiff's expert, Dr. Meese, who testified at trial

through a video deposition and whose report Dr. Miller had previously reviewed.

Thus, Dr. Miller's testimony was proper under N.J.R.E. 703 because he based

his opinion on facts and data perceived by and made known to him at or before

the hearing.

      Finally, there is no reason to disturb Judge Padovano's decision denying

plaintiff's motion for a new trial and for additur. Applying our deferential

standard of review, there was ample evidence to support the jury's determination

in favor of defendant. Contrary to plaintiff's contentions, the jury was free to

reject her testimony, as well as that of Dr. Rothman, Dr. Meese, and Dr. Ermann.

Therefore, plaintiff's arguments in Points XI and XII lack merit.


                                                                          A-4011-16T3
                                      20
Affirmed.




                 A-4011-16T3
            21